Were it not for the decision of the Supreme Court in City ofZanesville v. Zanesville Canal  Mfg. Co., Trustee, 159 Ohio St. 203,  111 N.E.2d 922, I would be inclined to follow the decisions of the Supreme Court of Alabama, Louisiana and Indiana holding that even though certain allegedly necessary parties are not joined in an action for declaratory judgment, since the declaration would not prejudice the rights of persons not parties to such proceeding, the provisions of sections similar to Section 2721.12, Revised Code, are directory and not mandatory, and that noncompliance therewith does not deprive the court of jurisdiction. Trammell v. Glens Falls Indemnity Co.
(1953), 259 Ala. 430, 66 So.2d 537; Parker v. Tillman
(1955), 228 La. 214, 81 So.2d 866; State, ex rel. City ofIndianapolis, v. Brennan, Judge (1952), 231 Ind. 492,109 N.E.2d 409.
I entertain some doubt as to whether the Oak Harbor petitioners are necessary parties, but inasmuch as they are to be affected by the declaration sought by the plaintiff, I am constrained to concede that under the Zanesville case, supra,
the Common Pleas Court did not acquire jurisdiction in the instant case. *Page 254